Case: 1:21-cv-00075-MRB-SKB Doc #: 13 Filed: 04/07/21 Page: 1 of 1 PAGEID #: 116




                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION

Derrick Gibbs,

       Plaintiff,

               v.                                         Case No. 1:21cv075

Hamilton County Sheriff’s
Department, et al.,                                       Judge Michael R. Barrett

       Defendants.

                                          ORDER

       This matter is before the Court on the Report and Recommendation (“R&R”) filed

by the Magistrate Judge on March 23, 2021 (Doc. 11).

       Proper notice has been given to the parties under 28 U.S.C. ' 636(b)(1)(C),

including notice that the parties would waive further appeal if they failed to file

objections to the R&R in a timely manner. United States v. Walters, 638 F.2d 947 (6th

Cir. 1981). No objections to the Magistrate Judge=s R&R (Doc. 11) have been filed.

       Accordingly, it is ORDERED that the R&R (Doc. 11) of the Magistrate Judge is

hereby ADOPTED. Consistent with the recommendation by the Magistrate Judge, the

Complaint (Doc. 3) is DISMISSED with prejudice pursuant to 28 U.S.C.

§§1915(e)(2)(B) and 1915A(b)(1), except for plaintiff's claims against defendants

Crawford, Elliot, and Nurse Arianna in their individual capacities.

       IT IS SO ORDERED.


                                                          /s/ Michael R. Barrett
                                                  Michael R. Barrett, Judge
                                                  United States District Court

                                              1
